69 N.Y.2d 621 (1986)
Daniel J. Giovannetti, Appellant,
v.
Dormitory Authority of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 11, 1986.
Decided December 16, 1986.
Robert T. DeCataldo for appellant.
Thomas A. Hickey and Joseph J. Ceccarelli for respondent.
Robert Abrams, Attorney-General (Judith T. Kramer and Charles R. Fraser of counsel), for State of New York, amicus curiae.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order affirmed, with costs, for the reasons stated in so much of the opinion of the Appellate Division as held that the complaint failed to state a cause of action (115 AD2d 851).